COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Kenneth H. Archibald and Archibald &             §               No. 08-22-00091-CV
 Associates, Inc.,
                                                  §                  Appeal from the
                       Appellants,
                                                  §                327th District Court
 v.
                                                  §             of El Paso County, Texas
 El Paso Orthopedic Surgery Group, P.A.,
 Brett Henderson, M.D. and The Medical            §               (TC# 2015-DCV2669)
 Protective Company,
                                                  §
                         Appellees.
                                                  §
                                               ORDER

       Pending before the Court is a petition for permissive appeal filed by Kenneth H.

Archibald and Archibald & Associates, Inc. See TEX.R.APP.P. 28.3. The petition is GRANTED.

Pursuant to Rule 28.3(k), a notice of appeal is deemed to have been filed by Kenneth H.

Archibald and Archibald & Associates, Inc. on the date of this order and the appeal will be

governed by the rules applicable to accelerated appeals. Kenneth H. Archibald and Archibald &

Associates, Inc. is directed to take all necessary steps to cause the appellate record to be filed.

See TEX.R.APP.P. 34.5, 34.6. The clerk’s record and the reporter’s record, if any, are due to be

filed no later than June 21, 2022. The Clerk of the Court shall file a copy of this order with the

trial court clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 1st day of June, 2020.
                                               PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.